IN THE COURT OF APPEALS OF IOWA

                                     No. 20-1247
                              Filed December 16, 2020


IN THE INTEREST OF R.S.,
Minor Child,

M.S., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Keokuk County, Daniel Kitchen,

District Associate Judge.



       A father appeals the termination of his parental rights. AFFIRMED AND

REMANDED.




       Peter Stiefel, Victor, for appellant father.

       Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

       Misty White Willis of White Law Office, Sigourney, attorney and guardian ad

litem for minor child.




       Considered by Bower, C.J., and Vaitheswaran and Greer, JJ.
                                          2


BOWER, Chief Judge.

       A father appeals the termination of his parental rights. We find the father

was not prejudiced by the disputed exhibit, clear and convincing evidence supports

termination, termination is in the child’s best interests, no applicable factor weighs

against termination, and a guardianship is not appropriate. We affirm and remand

to the juvenile court for entry of a nunc pro tunc order.

       I. Background Facts & Proceedings

       In August 2018, following a report of methamphetamine use in the home,

R.S. was adjudicated a child in need of assistance (CINA), removed from the

mother’s care, and placed with the father.1 On December 21, 2018, the child was

removed from the father’s custody after the father tested positive for

methamphetamine and amphetamines. The child was placed with the paternal

grandparents.

       The father had hair tests come back positive for methamphetamine in

December 2018, February and March 2019, and February 2020. The father had

random urinalysis drug tests for work and another urine test as part of a substance-

abuse evaluation, all of which were free of illegal substances. The father had two

substance-abuse evaluations where he reported no drug use and no treatment

was recommended.




1 An older half-sibling was also removed from the mother’s care and placed with a
relative. The mother’s parental rights to both children were terminated in the same
order, but she did not appeal.
                                         3


       The father had weekly supervised visitation at his home.2 He also had the

option to visit the child with supervision by his parents but rarely did so, which he

attributed to his work schedule. He did not provide his parents financial support

for the child. The family support specialist who supervised the visits found the

father’s home to be suitable and observed the father and child “are well-bonded.”

A social worker observed the child had a stronger bond with the grandparents and

was fully integrated into their home.

       The termination hearing was held on March 5 and July 23, 2020. 3 The

juvenile court concluded the child could not be returned to either parent’s home

and terminated each parent’s rights pursuant to Iowa Code section 232.116(1)(h)

(2020). The father appeals.

       II. Standard of Review

       “In termination-of-parental-rights cases, we review the proceedings de

novo.” In re M.W., 876 N.W.2d 212, 219 (Iowa 2016). We give weight to, but are

not bound by the juvenile court’s findings of fact. Id. Facts sufficient to sustain

termination must be established by clear and convincing evidence. Iowa Code

§ 232.117(3). “Evidence is considered clear and convincing when there are no

serious or substantial doubts as to the correctness of conclusions of law drawn

from the evidence.” M.W., 876 N.W.2d at 219 (altered for readability) (citation

omitted).




2 Due to the COVID-19 pandemic, in April and May 2020 visits were done via video
call and the father was not allowed to visit the child at the grandparents’ home.
3 The second day of the hearing was continued three times “due to the COVID-19

public health situation.”
                                           4


       III. Analysis

       1. Admissibility of exhibit.4 The father objects to the admission of the results

of his February 2020 hair drug test on foundational and relevancy grounds. The

State counters that because the father’s counsel asked questions about the

document after objecting to its admission, it “opened the door to the exhibit coming

into the record.” We review evidentiary rulings by the juvenile court for an abuse

of discretion. In re E.H., 578 N.W.2d 243, 245 (Iowa 1998). “[E]ven the erroneous

admission of . . . evidence will not result in reversal unless it is prejudicial.” In re

A.S., 743 N.W.2d 865, 868 (Iowa Ct. App. 2007).

       Even without the report itself, the information of the failed drug test was still

part of the juvenile court’s record.5 The family support specialist and social worker

both testified the father failed the February 2020 drug test, and the information was

included in their reports, which were admitted without objection.

       As the report of the drug test results is cumulative of the reports admitted

without objection, the father was not prejudiced by the admission of the exhibit.

       2. Grounds for termination.         The juvenile court’s termination order

addressed the termination of the father’s rights, as well as the termination of the

rights of the mother and the father of the older sibling, listing four grounds under


4 We are unable to find in the record provided if or when the juvenile court admitted
the disputed drug test. The father objected to the exhibit from the beginning of the
hearing. On the first day of the hearing, the court expressly reserved ruling on the
admissibility of the test until after the father’s testimony, but it made no ruling the
second day of trial after the father’s testimony and did not rule on the admission in
the findings of fact, conclusions of law, and order.
5 The report itself has no indicia of unreliability and appears valid on its face. See

In re A.B., 815 N.W.2d 764, 774 (Iowa 2012). The father did not object to the three
earlier positive hair tests and does not distinguish how the procedures for this test
differed from the earlier tests.
                                          5


paragraphs (a), (b), (f), and (h) of Iowa Code section 232.116(1)—. The State only

included paragraph (h) in its petition to terminate the father’s parental rights, and

it is clear from the juvenile court’s conclusions of law that the other listed grounds

do not apply to this father-child relationship. On appeal, the State agrees section

232.116(1)(h) was the only ground under which the father’s rights could be

terminated. To the extent the termination order is unclear, the father’s parental

rights were not terminated under section 232.116(1)(a), (b), or (f), and the juvenile

court should enter an order nunc pro tunc to clarify.

       The remaining ground for termination, Iowa Code section 232.116(1)(h),

requires the court find the child is three years of age or younger, has been

adjudicated a CINA, has been out of the parent’s custody at least six of the last

twelve months, and the child cannot be returned to the parent at the present time.

The father concedes the first three elements have been established by clear and

convincing evidence. He claims the State has failed to show the child could not

be returned to his custody.

       The primary concern preventing the return of the child to the father is the

father’s denial of drug use and subsequent lack of treatment. The child was

removed from the father’s care after he tested positive for methamphetamine in

December 2018. He then tested positive again in February and March 2019. He

claimed to have been sober for four years and failed to disclose his positive tests

during substance-abuse evaluations in January and July 2019. The father’s July

2019 substance-abuse evaluation included a urinalysis test, which came back

negative for all substances. Neither evaluation recommended treatment, and one

evaluation specifically noted his lengthy period of abstinence. In February 2020,
                                           6


he tested positive for methamphetamine again, still denying any use for the past

several years. He did not seek a new substance-abuse evaluation following the

2020 positive test.

       The child had been removed for more than a year without a change in the

father’s behavior. The father’s drug use led to the child’s removal from his custody,

and the evidence shows he continues to use drugs despite his claims otherwise.

He did not provide substance-abuse evaluators necessary information regarding

recent positive tests, resulting in no treatment being recommended. Under these

circumstances, the child cannot be safely returned to the father.

       We find clear and convincing supports the termination of the father’s rights

under Iowa Code section 232.116(1)(h).

       3. Best interests of the child and exceptions to avoid termination. The father

claims termination of his parental rights is not in the child’s best interests, see Iowa

Code § 232.116(2), and the court should have declined to terminate because the

child is placed with the paternal grandparents and termination would be detrimental

to the child due to the close father-child relationship. See id. § 232.116(3)(a), (c)

(providing permissive factors that may weigh against termination, including a

“relative has legal custody of the child” and “termination would be detrimental to

the child at the time due to the closeness of the parent-child relationship”).

       When evaluating the best interests of a child, we “give primary consideration

to the child’s safety, to the best placement for furthering the long-term nurturing

and growth of the child, and to the physical, mental, and emotional condition and

needs of the child.” Iowa Code § 232.116(2); see A.B., 815 N.W.2d at 776. “It is

well-settled law that we cannot deprive a child of permanency after the State has
                                          7


proved a ground for termination under section 232.116(1) by hoping someday a

parent will learn to be a parent . . . .” In re P.L., 778 N.W.2d 33, 41 (Iowa 2010).

       Evaluating the father’s connection with the child, the juvenile court

concluded,

       [The father] maintained consistent employment and housing.
       However, he participated in only minimal parenting time with [the
       child], citing long work hours and the requirement to travel for
       work. . . . [The father] has maintained his own home, which has
       adequate space for [R.S.], but has not engaged with [the child] more
       than a couple of hours a week, on average. [The child] remained in
       the home of [the father]’s parents, and [he] was welcome to visit as
       he chose. However, he continued to contact [the child] only during
       the minimum visitation hours. Further, [the father] chose not to use
       available technology to maintain contact when in-person visits were
       discouraged due to the COVID-19 public health situation. Citing long
       hours at work and a new job, [the father] chose to stay away rather
       than engage with [the child]. During his interaction with [the child],
       he generally participated in meal time, played with [the child], helped
       [R.S.] with toileting, and he was able to manage [the child’s]
       behaviors during visits. However, those visits did not include bathing
       or bedtime routines, and the primary caregivers remained [the
       grandparents], not [the father]. In short, [the father] chose not to
       parent, and left that to his own parents. Visitation did not progress
       to semi-supervised or overnight visitation, and [the father] did not
       request more visitation/parenting time. He did ask for [the child] to
       be returned full-time to his care, but did not engage in the work
       required to show that [the child] would be safe and properly cared-
       for in that circumstance. The record reflects only a period of
       approximately ninety days during which [the father] provided care for
       [the child] during the past two years. After that period, [the father]
       chose not to do so for seventeen (17) months, insisting that [the child]
       simply be returned to his care without any transition. That period is
       roughly half of [the child]’s life.

       The paternal grandparents have taken care of the child since December

2018 with little help from the father. While the father cares for the child and acted

as a parent during his supervised visitation, it appears he made little effort to

assume more responsibility or spend additional time with the child. The child is

only three years old and strongly bonded to the grandparents, who provide for all
                                            8


the child’s needs. Under these circumstances, neither of the claimed exceptions

under Iowa Code section 232.116(3) apply. Termination of the father’s rights is in

the child’s best interests.

       4. Guardianship. Lastly, the father claims the court should have placed the

child in a guardianship with his parents rather than terminate his parental rights.

       “[A] guardianship is not a legally preferable alternative to termination.” In re

B.T., 894 N.W.2d 29, 32 (Iowa Ct. App. 2017). A proposed guardianship must

serve the child’s best interests and needs.          Id. at 34.   Establishment of a

guardianship requires a judicial determination that it is the best permanency plan

for the child. See id. at 33–34.

       The record does not show the father made an effort to work with the

grandparents or take an active role with the child to transition into custody. Nor

did the father present any testimony that the grandparents agreed to his proposed

guardianship. Rather, the record shows the grandparents assumed the primary

caretaking responsibilities for the child and the father failed to communicate with

them or participate in all aspects of the child’s life.

       The case manager for the State recommended termination of the father’s

parental rights, as did the child’s guardian ad litem. The child is too young to

express a preference to continue the parental relationship and enter a

guardianship. Compare B.T., 894 N.W.2d at 34 (noting the ten-year-old child

“wanted to maintain the relationship with his mother if she can remain sober, but if

not, he wished to be placed with his Grandmother”), with In re A.S., 906 N.W.2d

467, 478 (Iowa 2018) (noting “the child at age two is too young to express a

preference”). The child has spent only four months in the father’s custody and
                                       9


then a year and a half in the grandparents’ care. A guardianship is not the best

permanency option for this child, and we affirm the termination of the father’s

rights.

          AFFIRMED AND REMANDED.